RECOMMENDED FOR FULL-TEXT PUBLICATION
16   United States v. Dunlap, et al.     Nos. 98-3855/3856                      Pursuant to Sixth Circuit Rule 206
                                                                        ELECTRONIC CITATION: 2000 FED App. 0116P (6th Cir.)
                                                                                    File Name: 00a0116p.06
persuasive, either individually or collectively. Accordingly,
the judgments of sentence are AFFIRMED.
                                                                UNITED STATES COURT OF APPEALS
                                                                                  FOR THE SIXTH CIRCUIT
                                                                                    _________________


                                                                                              ;
                                                                                               
                                                                 UNITED STATES OF AMERICA,
                                                                                               
                                                                          Plaintiff-Appellee,
                                                                                               
                                                                                               
                                                                                                             Nos. 98-3855/3856
                                                                            v.
                                                                                               
                                                                                                >
                                                                 JAMES DUNLAP (98-3855)        
                                                                                               
                                                                                               
                                                                 and JAKHAN THOMAS

                                                                       Defendants-Appellants. 
                                                                 (98-3856),
                                                                                              1
                                                                        Appeal from the United States District Court
                                                                       for the Southern District of Ohio at Columbus.
                                                                   No. 97-00128—Edmund A. Sargus, Jr., District Judge.
                                                                                  Argued: September 22, 1999
                                                                              Decided and Filed: March 31, 2000
                                                                  Before: KRUPANSKY* and NORRIS, Circuit Judges;
                                                                              GWIN, District Judge.




                                                                    *
                                                                     The Honorable James S. Gwin, United States District Judge for the
                                                                Northern District of Ohio, sitting by designation.

                                                                                                  1
2    United States v. Dunlap, et al.     Nos. 98-3855/3856       Nos. 98-3855/3856        United States v. Dunlap, et al.     15

                   _________________                             powerless to revisit, modify, amend, abrogate, supersede, set
                                                                 aside, vacate, avoid, nullify, rescind, overrule, or reverse any
                        COUNSEL                                  prior Sixth Circuit panel’s published precedential ruling of
                                                                 law. Washington, 127 F.3d at 516-17 & n.9; Smith, 73 F.3d
ARGUED: Terry K. Sherman, Columbus, Ohio, Frederick              at 1418.
D. Benton, Jr., Columbus, Ohio, for Appellants. David J.
Bosley, ASSISTANT UNITED STATES ATTORNEY,                           In a bid to surmount that obstacle to appellate relief,
Columbus, Ohio, for Appellee. ON BRIEF: Terry K.                 Thomas has argued that, because the 100 to 1 sentencing ratio
Sherman, Columbus, Ohio, Frederick D. Benton, Jr.,               is purportedly unfair irrespective of its previously adjudicated
Columbus, Ohio, for Appellants.       David J. Bosley,           constitutionality, the district court abused its discretion by
ASSISTANT UNITED STATES ATTORNEY, Columbus,                      failing to award him a downward sentencing departure under
Ohio, for Appellee.                                              18 U.S.C. § 3553(b) and U.S.S.G. § 5K2.0 (Policy Statement)
                                                                 by reason thereof. However, although a sentencing court’s
                   _________________                             decision to depart from the Guidelines is reviewable for abuse
                                                                 of discretion, Koon v. United States, 518 U.S. 81, 96-100
                       OPINION                                   (1996), its decision not to depart is insulated from appellate
                   _________________                             scrutiny, unless the sentencing judge legally erred by failing
                                                                 to comprehend the lawful extent of his or her power to depart.
     KRUPANSKY, Circuit Judge.               The defendants-     United States v. Coleman, 188 F.3d 354, 357 (6th Cir. 1999)
appellants James E. Dunlap, also known as “Fatty”                (en banc); United States v. Landers, 39 F.3d 643, 649 (6th
(“Dunlap”), and Jakhan Thomas, also known as “Ja-Con”            Cir. 1994).
(“Thomas”), have each contested his respective sentence
imposed following his conviction entered upon his guilty plea       In the case sub judice, the initial forum possessed no lawful
to conspiring to possess and distribute cocaine base (or         authority to depart downwardly from Thomas’ Guidelines-
“crack”). Both defendants have assailed their sentencing         mandated sentencing range by reason of the 100 to 1
enhancements for possession of a dangerous weapon in             sentencing disparity at issue; thus no error of law infected its
connection with that offense. Dunlap has additionally            failure to do so. See United States v. Watkins, 179 F.3d 489,
challenged the district court’s quantification of cocaine base   504 (6th Cir. 1999) (remarking that “[t]his Court has held
attributable to him, whereas Thomas has disputed the             repeatedly that objections to the Sentencing Guidelines’
sentencing bench’s rejection of his application for a            disparate punishments for crimes involving crack cocaine and
downward sentencing departure.                                   cocaine powder are meritless and the disparity is insufficient
                                                                 grounds for downward departure from guideline sentences.”)
  Beginning on approximately December 1, 1996, and               (emphasis added) (quoting United States v. Welch, 97 F.3d
continuing until July 30, 1997, agents of the Columbus Police    142, 154 (6th Cir. 1996) (citations omitted)); United States v.
Department (“CPD”) and the Federal Bureau of Alcohol,            Gaines, 122 F.3d 324, 328-31 (6th Cir. 1997) (reversing a
Tobacco, and Firearms (“ATF”) jointly investigated a major       trial court’s downward sentencing departure anchored in the
narcotics consortium which encompassed Dunlap and                100 to 1 crack-to-power cocaine differential).
Thomas, together with at least three additional confederates.
On December 14 or 15, 1996, surveillance operatives                This review has carefully considered each argument
videotaped Thomas’ sale of a Glenfield .22 caliber (model no.    advanced by the defendants-appellants but finds none
14     United States v. Dunlap, et al.             Nos. 98-3855/3856           Nos. 98-3855/3856            United States v. Dunlap, et al.            3

rather than “personal use,” crack;13 and further, that said                    60) sawed-off rifle1 to an unidentified confidential informant
crack was either the property of Dunlap, jointly possessed by                  (“CI”) for $50 at the  CI’s residence (986 Seymour Avenue,
Dunlap and Tyson, and/or foreseeably possessed by Tyson                        Columbus, Ohio).2 During that exchange, Thomas weighed
within the orbit of his cooperative criminal relationship with                 two grams of cocaine base on the CI’s digital scale, although
Dunlap. Accordingly, the trial court’s imputation, against                     the CI did not then purchase any of that crack.
Dunlap, of the 44 grams of crack uncovered at 3114
Allegheny Avenue was untainted by reversible error.                               Thereafter, the CI and covert investigators regularly
                                                                               purchased crack cocaine directly from Thomas. On March
   Additionally, Thomas has contested the constitutionality of                 23, 1997, in response to the CI’s pager signal and a follow-up
the Congressionally-mandated 100 to 1 statutory sentencing                     telephone conference, Thomas personally delivered 6.2 grams
disparity between crack cocaine and powder cocaine, whereby                    of crack to the CI’s residence, which he (Thomas) sold to an
a given quantity of cocaine base triggers a penalty equivalent                 undercover agent. On June 19, 1997, also at the CI’s
to that of one hundred times that weight of cocaine powder.                    domicile, a clandestine investigator posing as a customer
See 21 U.S.C. § 841(b)(1) (A) & (B); U.S.S.G. § 2D1.1(c)                       solicited twelve grams of crack from Thomas. Using the CI’s
(Drug Quantity Table). However, in his brief, Thomas                           residential telephone, Thomas contacted one of his
conceded that “this issue has been previously decided” by the                  accomplices, Frank Woods, to obtain the telephone number
Sixth Circuit. See, e.g., United States v. Smith, 73 F.3d 1414,                of Bryan Williams, a supplier of narcotics to the syndicate.
1417-18 (6th Cir. 1996) (overruling a constitutional attack                    Following Thomas’ telephone call to Williams, Thomas
against the subject statutory sentencing disparity by applying                 instructed the CI to drive him to 1418 Clifton Avenue,
pertinent binding Sixth Circuit precedents); United States v.                  Columbus, Ohio, where Thomas purchased crack from an
Washington, 127 F.3d 510, 516-18 & n.9 (6th Cir. 1997), cert.                  unidentified male. The CI then returned Thomas to his (the
denied, 118 S. Ct. 2718 (1998). This panel is precluded from                   CI’s) residence, where Thomas, using the CI’s digital scale,
accommodating Thomas’ invitation to reconsider the                             determined the weight of his recently-acquired contraband at
previously adjudicated constitutional issue which he has                       eleven grams. Because that quantity fell short of satisfying
framed, because a subsequent panel of this circuit court is                    the undercover detective’s order, Thomas added several rocks
                                                                               of crack which he took from a plastic bag inside his sock.
                                                                               Crime laboratory technicians later determined that the
     13                                                                        aggregate amount of cocaine base vended by Thomas on that
        Standing alone, 44 grams of cocaine base would incite an offense
level of 30. U.S.S.G. § 2D1.1(c)(5). (The maximum possible overall             occasion weighed 11.8 grams.
Guidelines offense level is 38, whereas the lowest is six). The seizure of
a major volume of cocaine base at a fortified high-traffic “crack house”         Approximately one month later, on July 15, 1997, again at
necessarily raises the reasonable inference that those illegal stimulants      the CI’s residence, a law enforcement officer masquerading
were possessed for distribution purposes. See United States v. Harris,
192 F.3d 580, 589 (6th Cir. 1999) (ruling that the government had proved       as a crack addict offered to purchase one ounce of the
at trial beyond a reasonable doubt, via circumstantial evidence, that the
defendant had possessed a mere 5.9 grams of crack for distribution rather
than personal consumption, because the defendant carried that cocaine              1
base, packaged in twenty small individually wrapped units for convenient             The rifle’s stock had been re-fashioned to resemble a pistol’s grip,
street dispensation, while armed, in an urban district reputed for narcotics   and its serial number had been obliterated.
activity). The sentencing court’s discrediting of Tyson’s assertion that he        2
possessed those drugs for personal consumption is not subject to appellate           Peace constables surreptitiously recorded numerous illegal
re-evaluation. United States v. Gessa, 57 F.3d 493, 496 (6th Cir. 1995).       transactions at that location, including those described herein, via a
                                                                               clandestine video and audio taping system.
4       United States v. Dunlap, et al.          Nos. 98-3855/3856          Nos. 98-3855/3856        United States v. Dunlap, et al.     13

controlled substance from Thomas. In response, Thomas                       v. Owusu, 199 F.3d 329, 347-48 (6th Cir. 2000); United
dialed a beeper number, which subsequently prompted a                       States v. Hill, 79 F.2d 1477, 1485-86 (6th Cir. 1996); United
return call from defendant Dunlap via a telephone registered                States v. Cochran, 14 F.3d 1128, 1132 (6th Cir. 1994).
to co-conspirator Dashawn3 Tyson at 3114 Allegheny Avenue,
Apartment C, Columbus. Following his conversation with                        Next, Dunlap has faulted the district judge’s attribution to
Dunlap, Thomas instructed the CI to drive him and their                     him of the 44 grams of crack seized during the Allegheny
prospective client (the covert detective) to “Chuck’s Carry-                Avenue raid. As stated previously, a convicted offender
Out,” 3140 Allegheny Avenue, Columbus, which was located                    should be charged, at sentencing, with all unlawful acts
a short distance from Tyson’s domicile. Thomas then                         committed within the scope of his offense of conviction
initiated a call from a nearby public telephone booth; minutes              (“relevant conduct”), including uncharged narcotics
later, Dunlap arrived at the scene. Thomas immediately                      foreseeably possessed by his compatriot in furtherance of
exited the CI’s automobile, entered Dunlap’s vehicle, and                   their coordinated distribution enterprise.           U.S.S.G.
momentarily returned to the CI’s vehicle toting 24.8 grams of               § 1B1.3(a)(1)(A) & (B); United States v. Davern, 970 F.2d
crack cocaine, which he negotiated to the incognito                         1490, 1493-94 (6th Cir. 1992) (en banc); see U.S.S.G.
investigator for $1,080. Unbeknownst to Thomas and                          § 1B1.3, comment. (n.2) (positing that a conspirator is
Dunlap, officers had previously registered the serial numbers               accountable for narcotics possessed by his cohort if that
of those Treasury bills.                                                    possession was both in furtherance of, and reasonably
                                                                            foreseeable in connection with, jointly undertaken criminal
  Two days later, July 17, 1997, Columbus peace officers                    activity); United States v. Ledezma, 26 F.3d 636, 646 (6th Cir.
executed a search warrant at Tyson’s residence, 3114                        1994). “The government bears the burden of proving the
Allegheny Avenue, Apartment C. Inside that dwelling, the                    quantity of drugs chargeable to a defendant for sentencing
CPD raiders discovered Tyson and Williams, accompanied by                   purposes by a preponderance of the evidence. Like other
two other individuals. Detectives surfaced United States                    factual findings, the sentencing court’s drug quantity
currency totaling $2,700, including $800 of the recorded bank               determination is reviewable only for clear error.” Gessa, 57
notes which the undercover buyer had used to purchase crack                 F.3d at 496 (citations omitted).
from Dunlap, through Thomas, two days previously,
concealed within a safe inside an upstairs bedroom closet,                    Dunlap has claimed that he did not own the 44 grams of
together with 25.1 grams of crack. An additional $800 in                    cocaine base discovered at Allegheny Avenue. In support, he
cash was also discovered in the closet. An additional 18                    reiterated his allegation that he lacked unlimited access to the
grams of cocaine base was found in the kitchen near a loaded                apartment whereas numerous unrelated individuals frequented
nine millimeter Highpoint handgun. The officers also located                that locale for narcotics transfers and/or consumption; and he
0.9 grams of cocaine base on the living room floor.4 A                      has touted Tyson’s proclamation that he owned all of the
                                                                            implicated cocaine base for his personal use rather than
                                                                            conspiratorial distribution. However, the proof, recounted
    3                                                                       above, that Dunlap engaged in concerted cocaine trafficking
     Tyson and Dunlap had each executed, as co-tenants, a rental
agreement for that apartment.                                               with Tyson at and from the Allegheny Avenue address
                                                                            sufficiently evidenced, by a preponderance, that the
    4
     In total, law enforcement personnel seized 44 grams of cocaine base,   significant quantity of crack in question was “distribution,”
coupled with 45.4 grams of marijuana, during the July 17, 1997 search of
3114 Allegheny Avenue. The marijuana is not material to the instant
appeal.
12   United States v. Dunlap, et al.       Nos. 98-3855/3856       Nos. 98-3855/3856            United States v. Dunlap, et al.            5

cannot be gainsaid, the trial court’s two-point weapons            loaded Browning .380 pistol, together with an ammunition
enhancement of Thomas’ offense level was not clearly               magazine, was secreted within a living room couch, and a gun
erroneous.                                                         case containing two additional ammunition magazines was
                                                                   hidden behind that couch. The investigators also uncovered
   The district court similarly added the two-point weapons        two electronic pagers plus a purchase receipt for a beeper sold
enhancement to Dunlap’s offense level tabulation, finding          to James Dunlap, along with correspondence and photographs
that he actually or constructively possessed one, or both, of      belonging to Dunlap. A digital scale was found on the
the two loaded handguns confiscated at the crack den by CPD        kitchen counter.
operatives on July 17, 1997. Dunlap has contended that he
did not own either of those pistols, that he lacked ready access      On October 14, 1997, a federal grand jury returned a nine-
to that address (3114 Allegheny Avenue, Apartment C)               count indictment against Dunlap, Thomas, Woods, Williams,
because Tyson solely resided there, and that he lacked actual      and Tyson. Count one alleged that, commencing around
knowledge of the existence of the subject pistols. However,        December 1, 1996 and continuing until October 14, 1997, the
Dunlap had co-signed the lease for that apartment, where he        five defendants had conspired to possess with intent to
frequently conducted narcotics trade. During the CPD raid,         distribute, and/or distribute, more than five grams of cocaine
agents surfaced certain of Dunlap’s possessions, including a       base, in violation of 21 U.S.C. § 841(a)(1) & (b)(1)(B)(iii),
retail receipt memorializing Dunlap’s purchase of a                and § 846. Count one further specified that the defendants
telephonic pager, photographs of Dunlap, and mail addressed        conducted crack trafficking from, inter alia, 986 Seymour
to Dunlap at that location. Additionally, on July 15, 1997,        Avenue and 3114 Allegheny Avenue, Apartment C; and that
Dunlap had personally responded to Thomas’ telephone page          Dunlap, Thomas, and Tyson used firearms in furtherance of
by placing a return call from the Allegheny Avenue residence,      the charged conspiracy. Additional counts alleged specific
which culminated in Dunlap’s sale, through Thomas, of 24.8         instances of crack distribution by Dunlap,     Thomas, and/or
grams of crack to an incognito detective. Additionally,            other indicted participants in the ring.5
surveillance intelligence revealed that Dunlap had been
present at the Allegheny Avenue apartment on July 16, 1997,           Ultimately, Dunlap and Thomas each pleaded guilty, under
the day preceding the warrant execution which would                Fed. R. Crim. P. 11, to the first count, in exchange for
ultimately yield the two firearms.                                 dismissal of all other charges. The district court sentenced
                                                                   both defendants on July 16, 1998. During his sentencing
   Consequently, no clear error invalidated the district court’s   proceeding, Thomas opposed the United States’ requested
finding that Dunlap jointly occupied and/or controlled the         two-level augmentation to his offense level for possession of
Allegheny Avenue apartment as a co-tenant with his                 a firearm, and also moved for a downward departure from his
confederate Tyson. Dunlap exercised access, control, and/or        sentencing range mandated by the United States Sentencing
dominion over those premises, which served as a “safe house”
for the crack cartel’s distribution activities. Furthermore, the
presence therein of weapons owned by his                               5
roommate/accomplice Tyson which were connected to the                    Counts two, three, five, six, and seven averred that Thomas
conspiracy’s narcotics business was reasonably foreseeable.        unlawfully possessed with intent to distribute, or distributed, cocaine
                                                                   base, on December 14, 1996, March 23, 1997, June 19, 1997, and July 15,
Hence, the sentencing court properly imputed constructive          1997 (two counts), respectively. Counts six and eight alleged that Dunlap
possession of those firearms to Dunlap, even if he lacked          possessed cocaine base with intent to distribute on July 15, 1997 and July
actual knowledge. U.S.S.G. § 1B1.3(a)(1)(B); United States         17, 1997, respectively. Count four implicated only Frank Woods, and
                                                                   count nine concerned only Bryan Williams.
6       United States v. Dunlap, et al.          Nos. 98-3855/3856          Nos. 98-3855/3856            United States v. Dunlap, et al.         11

Guidelines (effective November 1, 1997) (“U.S.S.G.”). The                   (expounding that “[t]he enhancement for weapon possession
sentencing bench rejected both of Thomas’ applications, and                 reflects the increased danger of violence when drug traffickers
consequently6condemned him to 108 months of correctional                    possess weapons.”); Gibson, 135 F.3d at 1128 (“It seems
confinement, to be followed by four years of supervised                     apparent that the policy underlying the possession of a firearm
release, and exacted the $100 felony special assessment                     enhancement is to punish those defendants engaging in drug
mandated by 18 U.S.C. § 3013(a)(2)(A). Likewise, at                         transactions who present, by the possession of the firearm, an
Dunlap’s sentencing hearing, the trial judge, after overruling              increase in the likelihood of violence at the time of the
his objections to the government’s proposed two-point                       transaction.”); Duncan, 918 F.2d at 651 (“the presence of
firearms enhancement to his offense level, as well as                       firearms increases the level of danger and justifies a stiffer
attribution against him of the 44 grams of crack seized during              sentence.”); Castillo, 979 F.2d at 10-11 (explaining that the
the July 17, 1997 search of 3114 Allegheny Avenue,                          defendant’s mere possession of a weapon during narcotics
committed Dunlap     to the United States Bureau of Prisons for             commerce, including a firearm which the defendant intended
108 months,7 to be followed by four years of supervised                     to sell to his drug customer, triggered the section 2D1.1(b)(1)
release, and fined him $1,000 plus the $100 mandatory                       enhancement because the possibility existed that the
assessment.                                                                 defendant “would have used the gun during the drug
                                                                            transaction had he thought it necessary.”) Beyond dispute,
  On review, Thomas and Dunlap have each challenged the                     Thomas could have aggressively deployed his rifle, while in
district court’s two-degree increase of his base offense level              possession of “distribution” crack, at any moment prior to his
for possession of a “dangerous weapon,” namely a firearm,                   transfer of that weapon to the CI.
during a controlled substance trafficking offense. U.S.S.G.
§ 2D1.1(b)(1). A sentencing court’s determination that a                       Thus, even if Thomas had carried the modified rifle to the
convicted defendant possessed a dangerous weapon during                     CI’s residence with an intent to sell that weapon, the fact
the commission of a drug distribution offense constitutes a                 remains that he also carried that weapon “in connection with”
factual finding reviewed for clear error           under the                a narcotics transgression. See Gibson, 135 F.3d at 1128;
preponderance of the evidence standard.8 18 U.S.C.                          Castillo, 979 F.2d at 10-11. Patently, Thomas has not
                                                                            satisfied his burden of proving the “clear improbability” of
                                                                            any link between the gun and the drugs. He has proffered no
    6
     The initial court computed Thomas’ sentence by matching his            evidence of “special circumstances” which might disqualify
offense level (31) with his criminal history category (I), which produced   the subject armament from the classification of “criminal
an imprisonment range of 108 to 135 months. U.S.S.G. Chap. 5, Pt. A         instrumentality” weapons, such as inoperability, status as a
(Sentencing Table). Accordingly, Thomas incurred the least punitive         valuable collector’s piece, or being a sporting long arm ill
detention term permissible under the Sentencing Guidelines.                 suited for criminal purposes. To the contrary, the weapon at
    7                                                                       issue was fully serviceable, was not an antique, and had been
     Like Thomas, Dunlap had merited an offense level of 31 and a           modified to facilitate its rapid deployment in a non-
criminal history categorization of I; thus, his 108 month penalty was the   recreational confrontational context. Because the patent
most lenient allowed by the Guidelines. See note 6 above.
                                                                            connection between the gun and Thomas’ criminal career
    8
      A finding of fact is clearly erroneous when “the reviewing court on
the entire evidence is left with the definite and firm conviction that a
mistake has been committed.” Anderson v. City of Bessemer City, 470
U.S. 564, 573 (1985) (citation omitted). A reviewing bench should           similar offenses implicating most firearms of types not listed in section
sustain a sentencing court’s factual finding if it was supported by “some   5845(a)).
10     United States v. Dunlap, et al.              Nos. 98-3855/3856            Nos. 98-3855/3856             United States v. Dunlap, et al.             7

                                                                                 § 3742(e); United States v. Hill, 79 F.3d 1477, 1486 (6th Cir.
                                                                                 1996).
Greer, 588 F.2d 1151, 1155 (6th Cir. 1978). See, e.g., 26 U.S.C.                   The United States Sentencing Commission’s official
§ 5845(a), defining “firearm(s)” which are subject to certain special
registration requirements and excise taxes to include, inter alia, “(3) a
                                                                                 Commentary9 to section 2D1.1 posits, in part, that “[t]he
rifle having a barrel or barrels of less than 18 inches in length; [or] (4) a    adjustment should be applied if the weapon was present,
weapon made from a rifle if such weapon as modified has an overall               unless it is clearly improbable that the weapon was connected
length of less than 26 inches or a barrel or barrels of less than 16 inches      with the offense. For example, the enhancement would not be
in length[.]” This circuit has explained:                                        applied if the defendant, arrested at his residence, had an
                                                                                 unloaded hunting rifle in his closet.” U.S.S.G. § 2D1.1,
          The term “firearm,” as set forth in 26 U.S.C. § 5845 (1988),
     is very narrowly defined to encompass only weapons such as                  comment. (n.3) (emphases added). Initially, the prosecution
     machineguns, silencers, sawed-off shotguns and rifles[,] and                must prove, by a preponderance of evidence, that “(1) the
     bombs. Congress required registration of these types of                     defendant actually or constructively ‘possessed’ the weapon,
     weapons because it believed that these weapons, by their very               and (2) such possession was during the commission of the
     nature, were extremely dangerous and served virtually no                    [narcotics] offense.” Hill, 79 F.3d at 1485 (citation omitted).
     purpose other than furtherance of illegal activity.”                        The burden then shifts to the defendant to prove the clear
United States v. McKelvey, 7 F.3d 236 (Table), 1993 WL 339704, at *6             improbability of any connection between the drug offense and
(6th Cir. Sept. 1, 1993) (per curiam) (unpub’d) (emphases added;                 the weapon. Id.
citations omitted).
                                                                                   The district court found that, in mid-December 1996,
     The McKelvey court further remarked that, via the legislative history       Thomas had possessed his modified .22 caliber rifle during
of the Gun Control Act of 1968,                                                  the commission of a drug trafficking crime. In opposition,
     Congress noted that the principal purpose of the Act “is to                 Thomas has contended that the United States failed to prove
     strengthen Federal controls over interstate and foreign commerce
     in firearms and to assist the States effectively to regulate
     firearms traffic within their borders” and that the need to
     strengthen the controls is based on “the increasing rate of crime           minimum indicium of reliability beyond mere allegation.” United States
     and lawlessness and the growing use of firearms in violent                  v. Robison, 904 F.2d 365, 371 (6th Cir. 1990) (citations omitted). See
     crime.”
                                                                                 also United States v. Partington, 21 F.3d 714, 717 (6th Cir. 1994);
Id. at * 6 (brackets and parenthesis omitted) (quoting H.R. Rep. No. 1577,       U.S.S.G. § 6A1.3(a) (Policy Statement). “The appellate courts generally
90th Cong., 2d Sess. (1968), reprinted in 1968 U.S.C.C.A.N. 4410, 4411-          do not review the district court’s determinations regarding witness
15)). Additionally, the McKelvey court underscored that Congress, via            credibility.” United States v. Gessa, 57 F.3d 493, 496 (6th Cir. 1995)
section 5845, exempted antique arms and almost any other device which            (citation omitted). However, although reviewing courts accord due
“by reason of the date of its manufacture, value, design and other               deference to a lower court’s application of the Sentencing Guidelines to
characteristics is primarily a collector’s item and [is] not likely to be used   the material facts, construction of the Guidelines is ultimately an issue of
as a weapon.” Id. at * 6-7 (quoting 26 U.S.C. § 5845(a)).                        law subject to plenary review. 18 U.S.C. § 3742(e); United States v.
                                                                                 Sivils, 960 F.2d 587, 596 (6th Cir. 1992).
     See also U.S.S.G. § 2K2.1(a) (1), (3), (4)(B), & (5) (creating                  9
comparatively elevated base offense levels for persons convicted of                   “The Sentencing Commission’s Notes and Commentary to the
crimes involving the receipt, possession, transportation, or other               guidelines is authoritative and binding upon the courts unless such are
prohibited transaction in firearms described in 26 U.S.C. § 5845(a), thus        inconsistent with the Constitution, a federal statute, or the guidelines
reflecting the Sentencing Commission’s judgment that prohibited                  themselves.” United States v. Landers, 39 F.3d 643, 646 n.7 (6th Cir.
transactions in such weapons should be punished more harshly than                1994) (citing Stinson v. United States, 508 U.S. 36, 38 (1993)).
8      United States v. Dunlap, et al.            Nos. 98-3855/3856           Nos. 98-3855/3856               United States v. Dunlap, et al.           9

that he possessed that weapon during a narcotics                              that an unloaded silencer-equipped .380 automatic pistol
transgression; and, in any event, he purportedly had proved                   bartered by undercover agents to the defendant in exchange
the “clear improbability” of any connection between that                      for cocaine base was possessed by the defendant in
weapon and any drug crime which he had committed. He has                      connection with the defendant’s narcotics offense for section
emphasized that, when he vended his sawed-off long gun to                     2D1.1(b)(1) purposes), cert. denied, 118 S. Ct. 2310 (1998);
the CI, he did not contemporaneously distribute any cocaine                   United States v. Castillo, 979 F.2d 8, 9-11 (1st Cir. 1992)
base.                                                                         (sustaining a two-point § 2D1.1(b)(1) weapons enhancement
                                                                              ignited by the defendant’s sale of a .22 caliber revolver, along
   However, as illustrated above, Thomas was a professional                   with cocaine base, to an incognito ATF agent); see generally
dope peddler who pleaded guilty to conspiratorial possession                  United States v. Duncan, 918 F.2d 647, 650-52 (6th Cir.
and distribution of cocaine base. During the firearm                          1990). Accord, Fair v. United States, 157 F.3d 427, 430-31
transaction in controversy, he physically possessed two grams                 (6th Cir. 1998) 11(ruling, in an analogous context under 18
of crack, which he weighed in the presence of the CI for the                  U.S.C. § 924(c), that a person who personally transports a
manifest purpose of (1) notifying the CI that those illegal                   firearm to a drug deal has carried that weapon “in relation to”
stimulants were available for purchase, and/or (2) preparing                  the underlying narcotics transaction, irrespective of any other
them for street distribution. Hence, no clear error infected the              purpose he may have allegedly had for carrying that
sentencing court’s rational inference, supported by a                         instrument) (citing, inter alia, Muscarello v. United States,
preponderance of evidence, that Thomas possessed the                          524 U.S. 125, 131-38 (1998)).
truncated rifle while in felonious possession of “distribution”
crack, thus satisfying the prosecution’s burden of proof.10                      The conclusion that Thomas’ possession of the refashioned
                                                                              rifle was “connected” to a conspiratorial narcotics violation is
  Moreover, Thomas has failed to discharge his rebuttal                       bolstered by the trial court’s explicit finding that “its stock
burden. His personal carriage of the altered rifle during his                 [had been] sawed from the end to make it handle as if it were
active commission of a drug trafficking offense raises the                    almost a pistol.” The rifle’s alterations rendered it a typical
inescapable inference that he possessed the gun in connection                 criminal instrumentality suitable for use as a cash-and-drugs
with his concurrent narcotics infraction. See, e.g., United                   protection 12tool and/or a street dealer’s enforcement
States v. Gibson, 135 F.3d 1124, 1128 (6th Cir.) (resolving                   implement.       See U.S.S.G. § 2D1.1, comment. (n.3)


    10                                                                            11
       Count two of the indictment had charged Thomas with possession                  Section 924(c) postulates, in pertinent part:
of cocaine base with intent to distribute on or about December 14, 1996,
the approximate date of the firearm transfer. As stated above, the district           Whoever, during and in relation to any . . . drug trafficking
court dismissed that count, and others, pursuant to a Rule 11 plea                crime . . . for which he may be prosecuted in a court of the
agreement, under which Thomas pled guilty to the conspiracy charge                United States, uses or carries a firearm, shall, in addition to the
(count one). However, criminal activities linked to the crime of                  punishment provided for such . . . drug trafficking crime, be
conviction which are proved at sentencing by a preponderance of                   sentenced to imprisonment for five years[.]
evidence should be punished as “relevant conduct,” even if such
misconduct had been uncharged, or charged in a count of dismissal or          18 U.S.C. § 924(c)(1). (Emphasis added).
acquittal. U.S.S.G. § 1B1.3(a)(1)(A); United States v. Lloyd, 10 F.3d 12
1197, 1221 (6th Cir. 1993); United States v. Kappes, 936 F.2d 227, 229              This appellate forum has recognized that Congress has specially
(6th Cir. 1991); United States v. Duncan, 918 F.2d 647, 652 (6th Cir.         categorized certain highly dangerous weapons, including sawed-off rifles,
1990).                                                                        because of their manifest primary criminal purpose. United States v.